 



Exhibit 10.19
(BIODEL LOGO) [y44742y4474201.gif]
BIODEL INC.
2004 STOCK INCENTIVE PLAN
STOCK OPTION AWARD
     This Stock Option Award (“Award”) is made as of the Date of Grant indicated
below by Biodel Inc., a Delaware corporation (the “Company”), for the benefit of
the person named below as Grantee.
     WHEREAS, Grantee is a director, employee or consultant of the Company
and/or one or more of its affiliates; and
     WHEREAS, pursuant to the Company’s 2004 Stock Awards Plan (the “Plan”), the
Board of Directors of the Company (the “Board”) or the Committee thereof
appointed by the Board to administer the Plan (the “Committee”) has approved the
grant to Grantee of an option to purchase shares of the Common Stock, par value
$.01 per share, of the Company (the “Common Stock”), on the terms and conditions
set forth herein;
     NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants set forth herein, the Company hereby agrees, and by accepting this
Award the Grantee agrees, as follows:
     1. Grant of Option; Certain Terms and Conditions. The Company hereby grants
to Grantee, as of the Date of Grant indicated below, an option to purchase all
or any portion of the number of shares of Common Stock indicated below (the
“Option Shares”) as to which the Option has become exercisable at the Exercise
Price per share indicated below, which option shall expire at 5:00 o’clock p.m.,
New York time, on the Expiration Date indicated below and shall be subject to
all of the terms and conditions set forth in this Award (the “Option”). Subject
to the provisions of Section 14, on each anniversary of the Vesting
Determination Date, the Option shall become exercisable to purchase that number
of Option Shares (rounded to the nearest whole share) equal to the total number
of Option Shares multiplied by the Annual Vesting Rate indicated below.
Grantee:
Date of Grant:
Vesting Determination Date:
Number of Shares Purchasable:
Exercise Price per Share:
Expiration Date:
Annual Vesting Rate:
The Option is intended to qualify as an incentive stock option under Section 422
of the Internal Revenue Code.

 



--------------------------------------------------------------------------------



 



2. Termination of Option.
     (a) Termination of Employment or Arrangement.
          (i) Retirement. If Grantee shall cease to be a director, employee or
consultant of the Company or any of its affiliates (as defined in the Plan)
(whichever such status Grantee held on the Date of Grant), as determined by the
Board or the Committee (such event shall be referred to herein as the
“Termination” of Grantee’s “Employment”) by reason of Grantee’s retirement in
accordance with the Company’s or any applicable employer’s then-current
retirement policy (“Retirement”), then (A) the Option shall terminate on the
earlier of the Expiration Date or the date of such Retirement as to the number
of Option Shares for which it has not then become exercisable and (B) the Option
shall terminate as to the number of Option Shares for which it has then become
exercisable upon the earlier of the Expiration Date or three months (one month
if the Grantee is a non-employee director) after the date of such Retirement. If
Grantee is both an employee and a director or consultant, “Termination of
Grantee’s Employment” shall refer to termination of his or her status as an
employee. The date of Grantee’s Retirement shall be the date Grantee ceases to
provide services to the Company regardless of whether Grantee continues on the
Company’s payroll for some time thereafter.
          (ii) Death or Permanent Disability. If Grantee’s Employment is
Terminated by reason of the death or Permanent Disability (as hereinafter
defined) of Grantee, then (A) the Option shall terminate on the earlier of the
Expiration Date or the date of such Termination as to the number of Option
Shares for which it has not then become exercisable and (B) the Option shall
terminate as to the number of Option Shares for which it has then become
exercisable upon the earlier of the Expiration Date or the first anniversary of
the date of such Termination of Employment. “Permanent Disability” shall mean
the inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. Grantee shall not be deemed to have a
Permanent Disability until proof of the existence thereof shall have been
furnished to the Board in such form and manner, and at such times, as the Board
may require. Any determination by the Board that Grantee does or does not have a
Permanent Disability shall be final and binding upon the Company and Grantee.
          (iii) Other Termination. If Grantee’s Employment is Terminated for no
reason, or for any reason other than Retirement, death or Permanent Disability,
then (A) the Option shall terminate on the earlier of the date of the Expiration
Date or the date of such Termination as to the number of Option Shares for which
it has not then become exercisable and (B) the Option shall terminate as to the
number of Option Shares for which it has then become exercisable upon the
earlier of the Expiration Date or three months (one month if the Grantee is a
non-employee director) after the date of such Termination of Employment, which
Termination date shall be the date Grantee ceases to provide services to the
Company regardless of whether Grantee continues on the Company’s payroll for
some time thereafter.
     (b) Death Following Certain Terminations of Employment. Notwithstanding
anything to the contrary in this Award, if Grantee shall die at any time after
the Termination of his or her Employment and prior to the earlier of the
Expiration Date or the date the Option would terminate as to Option Shares for
which it is then exercisable pursuant to clauses (a)(i) or (iii) above, then,
notwithstanding clauses (a)(i) or (iii) above, to the extent that the Option was
exercisable on the date of such death the Option shall terminate on the earlier
of the Expiration Date or the first anniversary of the date of such death.
     (c) Other Events Causing Termination of Option. Notwithstanding anything to
the contrary in this Award, the Option shall terminate upon the consummation of
any of the following events:
          (i) the dissolution or liquidation of the Company; or
          (ii) a reorganization, merger or consolidation of the Company as a
result of which the outstanding securities of the class then subject to the
Option are exchanged for or converted into cash, property and/or securities not
issued by the Company unless provision is made in writing in connection with any
such transaction for the assumption of the Option or the substitution for the
Option of a new option covering the securities of a successor entity, or a
parent or subsidiary thereof, or of the Company, with appropriate adjustments

2



--------------------------------------------------------------------------------



 



as to the number and kind of shares and prices; or
          (iii) a sale of substantially all of the property and assets of the
Company.
     3. Adjustments; Acceleration Upon a Change in Control.
     (a) Adjustments. In the event that the outstanding securities of the class
then subject to the Option are increased, decreased or exchanged for or
converted into a different number or kind of shares or securities of the Company
as a result of a reorganization, merger, consolidation, recapitalization,
combination, reclassification, stock dividend, stock split, reverse stock split
or the like, then, unless such event shall cause the Option to terminate
pursuant to Section 2(c) hereof or the terms of such transaction shall provide
otherwise, the Board or the Committee may make appropriate and proportionate
adjustments in the number and type of shares or other securities of the Company
that may thereafter be acquired upon the exercise of the Option; provided,
however, that any such adjustments in the Option shall be made without changing
the aggregate Exercise Price of the then unexercised portion of the Option.
     (b) Acceleration Upon a Change in Control. Notwithstanding any contrary
waiting period or installment period in this Award, the Option shall become
exercisable in full for the aggregate number of Option Shares covered hereby, or
shall vest unconditionally, in the event of (i) the acquisition by any single
entity or group of at least fifty percent (50%) of the outstanding voting
securities of the Company or (ii) a sale of all or substantially all of the
assets of the Company to another person or entity other than an affiliate of the
Company, or a reorganization, merger, business combination or consolidation of
the Company as a result of which at least fifty percent (50%) of the voting
securities of the Company or its successor are held, directly or indirectly, by
persons or entities who did not hold at least fifty percent (50%) of the voting
securities of the Company immediately prior to such transaction. For purposes of
(i) above, “group” shall have the meaning set forth in Rule 13d-5 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934
(the “Exchange Act”), and shall include as to each person, entity or group, each
“affiliate” of that person, entity or group, as that term is defined in
Rule 12b-2 of the Securities and Exchange Commission under the Exchange Act. The
terms “person,” “entity” and “group” as used in (i) above shall not include the
Company or any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, any entity holding voting securities of the Company for
or pursuant to the terms of any such plan or any person, entity or group
succeeding to the ownership of all or any portion of the shares presently owned
beneficially by Solomon S. Steiner who is his lawfully appointed executor,
administrator, guardian or custodian, his spouse or any of his issue, any trust,
partnership, corporation or entity in which any of the foregoing have
(individually or in the aggregate) more than fifty percent (50%) of the
beneficial interest or any charitable foundation established by Dr. Steiner or
any of the foregoing persons or entities. Securities will be deemed to
constitute fifty percent (50%) of the voting securities of the Company or its
successor if the holders thereof collectively have the power to elect at least
fifty percent (50%) of the directors or, if the successor is not a corporation,
fifty percent (50%) of the other analogous controlling persons. In order to
permit the Grantee to receive the same consideration as a result of such event
as would the holder of the outstanding shares of Common Stock of the Company,
the Grantee will have the right to give notice of the exercise of the Option in
advance of the occurrence of the events described in (i) or (ii) above effective
upon the occurrence of such event, and any such exercise shall be deemed
effective upon the occurrence of the event and prior to any termination of the
Award as a result of the event.
     4. Exercise. The Option shall be exercisable during Grantee’s lifetime only
by Grantee or by his or her guardian or legal representative, and after
Grantee’s death only by the person or entity entitled to do so under Grantee’s
last will and testament or applicable intestate law. The Option may not be
exercised with respect to any fractional share; cash shall be paid in lieu of
fractional shares. The Option may only be exercised by the delivery to the
Company of a written notice of such exercise, which notice shall be in a form
reasonably satisfactory to the Company and shall specify the number of Option
Shares to be purchased (the “Purchased Shares”) and the aggregate Exercise Price
for such shares (the “Exercise Notice”). By delivering the Exercise Notice, the
Grantee shall be deemed to have agreed to pay or cause to be paid, and shall so
pay or cause to be paid, in full such aggregate Exercise Price within five
(5) business days of receipt by the Company of the Exercise Notice. Such payment
shall be in cash or by wire transfer or check payable to the Company; provided,
however, that payment of such aggregate Exercise Price may instead be made, in
whole or in part, by the delivery to the Company concurrently with the Exercise
Notice of a certificate or certificates representing shares of Common Stock of
the

3



--------------------------------------------------------------------------------



 



Company duly endorsed or accompanied by duly executed stock powers, which
delivery effectively transfers to the Company good and valid title to such
shares, free and clear of any pledge, commitment, lien, claim or other
encumbrance (such shares to be valued on the basis of the aggregate Fair Market
Value thereof on the date of such exercise), provided that the Company is not
then prohibited from purchasing or acquiring such shares of capital stock of the
Company, or the Grantee is not then prohibited from selling or transferring such
shares of capital stock of the Company, by law or any judgment, decree, order or
agreement to which it, he or she is subject or by which it, he or she is bound.
As promptly as practicable following the receipt of an Exercise Notice
hereunder, the Company shall issue a stock certificate registered in the name of
the Grantee or his or her designee, representing the number of Purchased Shares
issued to the Grantee upon exercise of the Option.
     5. Payment of Withholding Taxes. If the Company becomes obligated to
withhold an amount on account of any tax imposed as a result of the exercise of
the Option, including, without limitation, any federal, state, local or other
income tax, or any F.I.C.A., state disability insurance tax or other employment
tax, then, by exercising the Option Grantee shall be deemed to have agreed to
pay or cause to be paid, and shall pay or cause to be paid, such amount required
to be withheld in cash or by wire transfer or check, concurrently with paying
the cash portion of the Exercise Price. If the Grantee sells or otherwise
transfers Option Shares before the expiration of one year after the date of
exercise of the Option or two years after the date of grant of the Option, the
Grantee will notify the Company in writing of the sale or transfer and provide
to the Company information as to the price at which the Option Shares were sold
and such other information as the Company may reasonably request.
     6. Notices. All notices and other communications required or permitted to
be given pursuant to this Award shall be in writing and shall be deemed given if
delivered personally or five days after mailing by certified or registered mail,
postage prepaid, return receipt requested, to the Company at 100 Saw Mill Road,
Danbury, Connecticut 06810, Attention: Corporate Secretary, or to Grantee at the
residence address of Grantee set forth in the records of the Company, or at such
other addresses as they may designate by written notice in the manner aforesaid.
     7. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything
to the contrary in this Award, no shares of stock purchased upon exercise of the
Option, and no certificate representing all or any part of such shares, shall be
issued or delivered if (a) such shares have not been admitted to listing upon
official notice of issuance on each stock exchange upon which shares of that
class are then listed, (b) such shares have not been listed on any automated
quotation system (including the Nasdaq National Market and the Nasdaq Small Cap
Market) on which shares of that class are quoted or (c) in the opinion of
counsel to the Company, such issuance or delivery may cause the Company to be in
violation of or to incur liability under any federal, state or other securities
law, or any requirement of any stock exchange listing agreement to which the
Company is a party, or any other requirement of law or of any administrative or
regulatory body having jurisdiction over the Company.
     8. Nontransferability. Neither the Option nor any interest therein may be
sold, assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred
in any manner other than by will or the laws of descent and distribution. By
accepting the Option, the Grantee, for himself or herself and his or her
transferees by will or the laws of descent and distribution, acknowledges that
the shares subject to the Option have not been registered under the Securities
Act of 1933 and, when issued, will constitute “restricted securities” within the
meaning of Rule 144 of the Securities and Exchange Commission under said Act.
Optionee further acknowledges his or her understanding that, as a result, such
shares may not be sold by him or her except in compliance with the registration
requirements of said Act or an exemption therefrom. The Company may, or may
instruct its transfer agent to, restrict further transfer of the shares in its
records except upon receipt of satisfactory evidence that said restrictions on
transfer of the shares have been satisfied. Upon each exercise of any portion of
the Option, any certificate evidencing the shares purchased shall bear an
appropriate legend on the face thereof evidencing such restrictions, and the
Company may require the person entitled to exercise the Option to furnish
evidence satisfactory to the Company, including a written and signed
representation, to the effect that the shares are being acquired subject to said
restrictions.
     9. Plan. The Option is granted pursuant to the Plan, as in effect on the
Date of Grant, and is subject to all the terms and conditions of the Plan, as
the same may be amended from time to time; provided, however, that no such
amendment shall deprive Grantee, without his or her consent, of the Option or of
any of Grantee’s rights under this Award. The interpretation and construction by
the Board or the Committee of the Plan, this

4



--------------------------------------------------------------------------------



 



Award, the Option and such rules and regulations as may be adopted by the Board
or the Committee for the purpose of administering the Plan shall be final and
binding upon Grantee. Until the Option shall expire, terminate or be exercised
in full, the Company shall, upon written request therefor, send a copy of the
Plan, in its then-current form, to Grantee or any other person or entity then
entitled to exercise the Option.
     10. Stockholder Rights. No person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of any shares issuable
upon the exercise of the Option until the Option shall have been duly exercised
to purchase such Option Shares in accordance with the provisions of this Award,
     11. Employment Rights. No provision of this Award or of the Option granted
hereunder shall (a) confer upon Grantee any right to continue in the employ of,
or in its, his or her current arrangement with, the Company or any of its
affiliates, (b) affect the right of the Company and each of its affiliates to
terminate the employment of Grantee, or such arrangement, with or without cause,
or (c) confer upon Grantee any right to participate in any employee welfare or
benefit plan or other program of the Company or any of its affiliates other than
the Plan. Grantee, if he or she is an employee of the Company or any of its
affiliates, hereby acknowledges and agrees that the Company and each of its
affiliates may terminate the employment of Grantee at any time and for any
reason, or for no reason, unless Grantee and the Company or such affiliate are
parties to a written employment agreement that expressly provides otherwise.
     12. Governing Law. This Award and the Option granted hereunder shall be
governed by and construed and enforced in accordance with the substantive laws
of the State of New York (excluding the provisions of such law relating to
choice of law).
     13. Fair Market Value. The “Fair Market Value” of a share of Common Stock
or of a share of another class of capital stock of the Company shall be
calculated pursuant to the Plan.
     14. Failure to Obtain Stockholder Approval. No Option Shares may be issued
under this Award until the Plan has been approved by a majority vote of the
holders of the outstanding shares of Common Stock of the Company at a meeting
duly held or by written consent in accordance with the laws of the State of
Delaware. This Award shall be deemed rescinded if such stockholder approval is
not obtained within 12 months after the date upon which the Plan was approved by
the Board of Directors of the Company.
     IN WITNESS WHEREOF, the Company has duly executed this Award as of the Date
of Grant.

                      BIODEL INC.       Received by Grantee:    
 
                   
By:
          By:        
 
 
 
Solomon S. Steiner, President          
 
   
 
          Date:        
 
             
 
   

5